308 S.C. 421 (1992)
418 S.E.2d 545
FIRST UNION NATIONAL BANK OF SOUTH CAROLINA, Respondent
v.
HITMAN, INC., Mark D. Axler, Sherry A. Axler, NCNB South Carolina, Of whom Hitman Inc., is Petitioner, and Chris Construction Company is, Intervenor.
23663
Supreme Court of South Carolina.
Submitted April 20, 1992.
Decided May 26, 1992.
W. Brantley Harvey, Jr. and John M. Tatum, III, both of Harvey & Battey, P.A., Beaufort, for petitioner.
Edward E. Bullard, Hilton Head Island, for intervenor.
Russell P. Patterson, of Jones, Scheider & Patterson, P.A., Hilton Head Island, and E. Douglas Pratt-Thomas, of Wise and Cole, Charleston, for respondent.
George E. Mullen, Hilton Head Island, for NCNB South Carolina.
Submitted April 20, 1992.
Decided May 26, 1992.
Per Curiam:
We granted certiorari to review the decision of the Court of Appeals in First Union National Bank of South Carolina v. Hitman, et al., ___ S.C. ___, 411 S.E. (2d) 681 (Ct. App. 1991). We affirm.
The sole question before us is whether a trial judge commits reversible error by issuing a written order which is in conflict with his prior oral ruling from the bench. We agree *422 with the analysis of the Court of Appeals, and hold that a judge is not bound by the prior oral ruling and may issue a written order which is in conflict with the oral ruling. To the extent McCranie v. Davis, 278 S.C. 513, 299 S.E. (2d) 338 (1983), is inconsistent with this opinion, it is overruled. Accordingly, the decision of the Court of Appeals is
Affirmed.